 
 
IV 
One Hundred Eleventh Congress of the United States of America 
At the Second SessionBegun and held at the City of Washington on Tuesday, the fifth day of January, two thousand and ten 
H. CON. RES. 335 


December 18, 2010
Agreed to
 
CONCURRENT RESOLUTION 
Honoring the exceptional achievements of Ambassador Richard Holbrooke and recognizing the significant contributions he has made to United States national security, humanitarian causes, and peaceful resolutions of international conflict.  
 
 
Whereas Ambassador Richard Holbrooke devoted nearly 50 years of his life to public service, working tirelessly to defend United States interests abroad and foster peace amongst warring factions for the betterment of United States and international stability and security; 
Whereas Ambassador Holbrooke was a proud New York native who attended Scarsdale High School before continuing his education at Brown University in 1962, where he was editor of the Brown Daily Herald; 
Whereas one month after graduating from university, Ambassador Holbrooke, inspired by President Kennedy’s call to service, entered the Foreign Service, where he spent the next 6 years focused on Vietnam, including serving with the United States Agency for International Development (USAID) in the Mekong Delta, as an assistant to Ambassadors Henry Cabot Lodge and Maxwell Taylor, as an author of one volume of the Pentagon Papers, and a member of the team led by Averell Harriman and future Secretary of State Cyrus Vance at the Paris Peace talks in 1968; 
Whereas from 1970 to 1972 Ambassador Holbrooke served as the Peace Corps Director in Morocco; 
Whereas Ambassador Holbrooke was the only person to have served as Assistant Secretary of State for two regions of the world, having served as Assistant Secretary of State for East Asian and Pacific Affairs from 1977 to 1981, during which he was a tireless advocate for the expanded admission of tens of thousands of Indochinese refugees to the United States, and as Assistant Secretary of State for European and Canadian Affairs from 1994 to 1996; 
Whereas Ambassador Holbrooke brokered the 1995 Dayton Accords which ended over 3 years of bloody sectarian war that took the lives of more than 100,000 Bosnians; 
Whereas Ambassador Holbrooke marshaled many diplomatic and military tools and deftly negotiated concessions from all warring factions that created the conditions for peace; 
Whereas Ambassador Holbrooke’s relentless pursuit of a negotiated solution to ethnic and religious conflict in Bosnia saved tens of thousands of innocent lives; 
Whereas Ambassador Holbrooke served as United States Ambassador to Germany from 1993 to 1994, where he helped to found the American Academy of Berlin, a center for United States-German cultural exchange; 
Whereas from 1999 to 2001, Ambassador Holbrooke served as the United States Permanent Representative to the United Nations where he was a critical partner in the implementation of Congressionally-led efforts to lower the dues the United States paid to the United Nations, to implement certain reforms to the United Nations financial system, to settle substantial and longstanding United States arrears to the United Nations, to improve management within the United Nations, to include Israel in the United Nations’ Western European and Others Group, to end Israel’s longtime exclusion from regional deliberations, to render more effective the United Nations' efforts to address conflicts and save lives in Africa and East Timor, and to raise the profile of public health as a matter of global security, including through debate and passage of United Nations Security Council Resolution 1308 on HIV/AIDS;  
Whereas Ambassador Holbrooke continued to marshal international attention and resources to combat the HIV/AIDS crisis by catalyzing the private sector response to the global AIDS pandemic through the Global Business Coalition on HIV/AIDS, Tuberculosis and Malaria, which mobilized corporations to address HIV/AIDS, garnered CEOs to be an advocacy force in the fight, and served as the private sector focal point for the Global Fund on HIV/AIDS, Tuberculosis and Malaria; 
Whereas Ambassador Holbrooke served as a steadfast emissary of the United States as the Special Representative for Afghanistan and Pakistan, tirelessly advocating for United States interests and peace in the region, mobilizing unprecedented international support, facilitating economic, transit, trade, and security cooperation between Afghanistan and Pakistan, and working to enhance stability, to build prosperity, and to counter extremism and terrorism in the region; 
Whereas Ambassador Holbrooke forged a new civilian-led, multi-agency approach seeking to bring stability and development to the lives of millions striving for a better future; 
Whereas Ambassador Holbrooke was one of the most talented diplomats for the United States and possessed a fierce determination and intelligence in advocating for United States security interests around the world, including in Southeast Asia and post-Cold War Europe, at the United Nations, and most recently in Afghanistan and Pakistan; 
Whereas Ambassador Holbrooke was a prolific writer and communicator, serving as the Managing Editor of Foreign Policy, authoring works such as To End A War, Counsel to the President, one volume of the Pentagon Papers, and a monthly column in The Washington Post, and sharing the art of mediation with countless audiences; 
Whereas Ambassador Holbrooke lent his expertise toward the improvement of management and organization for a host of nongovernmental organizations, serving as a board member of Refugees International, the Council on Foreign Relations, the National Endowment for Democracy, the American Museum of Natural History, and the Citizens Committee for New York City, as Chairman of the Asia Society, as Founding Chairman of the American Academy in Berlin, and as a Woodrow Wilson Scholar; 
Whereas Ambassador Holbrooke motivated many Americans to enter public service and served as an inspirational leader and public servant, mentoring countless United States Department of State officers and future ambassadors; 
Whereas from Southeast Asia to post-Cold War Europe and around the globe, people have a better chance of a peaceful future because of Ambassador Holbrooke’s lifetime of service; 
Whereas Ambassador Holbrooke was renowned internationally for his energy, persistence, sharp intellect, and skills of persuasion; and 
Whereas Ambassador Holbrooke leaves behind his beloved wife Kati, sons David and Anthony, step-children Elizabeth and Chris, daughter-in-law Sarah, four grandchildren, and countless friends and colleagues: Now, therefore, be it 
 
That Congress— 
(1)honors the exceptional achievements of Ambassador Richard Holbrooke and recognizes the significant contributions he has made to United States national security, humanitarian causes, and peaceful resolutions of international conflict; and 
(2)respectfully requests that the Clerk of the House transmit an enrolled copy of this resolution to the family of Ambassador Richard Holbrooke. 
 
Clerk of the House of Representatives.Secretary of the Senate.
